DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. The claim(s) recite(s) a method for determining an offset value for message passing in a belief propagation algorithm.  This judicial exception is not integrated into a practical application for the following reasons.
The revised patent eligibility guidelines requires a two-prong analysis under step 2A.  In prong one, it is determined that the claimed limitations are directed to a mental process.  For example:
determining two or more auxiliary components from the components comprised in said first message and the components comprised in said second message, an auxiliary component comprising an auxiliary reliability metrics; 
determining, in association with each of said two or more auxiliary components, decoding performance values; 

are all steps of a mental process (evaluating sets of data to make a judgement).  
The recitation, “transmitting said offset value and a selected set of auxiliary components among said two or more auxiliary components to said variable node processing unit” is an iterative step in the mathematical algorithm of the message passing algorithm as explained in the specification in paragraphs 6 and 66.
In prong two, it is determined whether any additional elements rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional elements to the abstract method are as follows: An elementary check node processing unit; a check node processing unit; a calculation unit; a selection unit; and variable node processing unit.  These units serve to execute each of the respective steps of the method.  Using a computer as a tool to perform the abstract idea is not indicative of integration into a practical application (see MPEP 2106.05f).  
The recitation, “receive a first message and a second message, each of said first message and second message comprising at least two components” merely amount to data gathering and is considered insignificant extra-solution activity (see MPEP 2106.05g).
Regarding the recitation, “selecting, among said two or more auxiliary components, the auxiliary component that is associated with the optimal decoding performance values, and determining an offset value from the auxiliary reliability metrics comprised in the selected auxiliary component”, the courts have found that selecting a particular data source or type of data to be manipulated amounted to insignificant extra-solution activity (see MPEP 2106.05g).
In step 2B, an evaluation is made as to whether the claim as a whole amounts to significantly more than the exception itself.  The analysis is the same as laid out in step 2A above, and therefore the conclusion is the same: claims 1-20 are ineligible under 35 U.S.C. 101.
Claim 2 is rejected as being directed to a mental process (evaluating).
Claims 3, 6, 7 describe the content of an abstract piece of data and is rejected for at least the reasons above.
Claims 4-5 are rejected for being directed to a mathematical operation (addition).
Claim 8 recites an iterative step in the mathematical algorithm of the message passing algorithm as explained in the specification in paragraphs 6 and 66, and further recites a mental process based on an evaluation.
Claim 9 recites the abstract algorithm having a particular message passing structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein said decoding performance values comprise a bit error rate evaluated for a given signal-to-noise ratio.”  It is unclear what the given signal-to-noise ratio is.  Some signal-to-noise ratio would always be necessarily present in a bit error rate evaluation, so it is unclear whether this is the “given signal-to-noise ratio.”  This recitation does not further limit the claim for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutillon et al (“Bubble check: A simplified algorithm for elementary check node processing in extended min-sum non-binary LDPC decoders”) in view of Yen et al (US Pat. Pub. 2017/0093428; hereinafter referred to as Yen).
As per claims 1 and 10:	Boutillon teaches a method and an elementary check node processing unit implemented in a check node processing unit of a non-binary error correcting code decoder (page 1; ECN processing), said elementary check node processing unit being linked to a variable node processing unit and being configured to receive a first message and a second message (page 1, input messages U, V), each of said first message and second message comprising at least two components (page 1, U=[U(1), U(2)]; same for V), wherein the elementary check node processing unit comprises: a calculation unit configured to: 
determine two or more auxiliary components from the components comprised in said first message and the components comprised in said second message (page 1, left column end: bubble candidate values), an auxiliary component comprising an auxiliary reliability metrics (page 1, left column: “The EMS ECN generates E, the output vector containing the nm smallest values in the set {U(i) + V( j )}, (i, j ) ]                                 
                                    ∈
                                
                             [1, nm]2”; see also step 1: smallest LLR values are selected).
Not explicitly disclosed is:
determine decoding performance values, in association with each of said two or more auxiliary components; 
a selection unit configured to select, among said two or more auxiliary components, the auxiliary component that is associated with the optimal decoding performance values, and determine an offset value from the auxiliary reliability metrics comprised in the selected auxiliary component, 
the elementary check node processing unit being further configured to transmit said offset value and a selected set of auxiliary components among said two or more auxiliary components to said variable node processing unit.
However, Yen in an analogous art teaches:
determining decoding performance values (Fig. 3, 302), in association with each of said two or more auxiliary components (Fig. 4); 
a selection unit configured to select (Fig. 3, 310), among said two or more auxiliary components (Fig. 4; LLR), the auxiliary component that is associated with the optimal decoding performance values (paragraphs 46-47), and determine an offset value from the auxiliary reliability metrics comprised in the selected auxiliary component (paragraph 48; scaling factor), 
the elementary check node processing unit being further configured to transmit (Fig. 3, 312) said offset value and a selected set of auxiliary components among said two or more auxiliary components to said variable node processing unit (Fig. 3, 304).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine the adaptive decoding of Yen to the decoding method of Boutillon.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have mitigated the error floor and improved error correction capability (paragraph 20).
As per claim 2:	Yen further teaches the elementary check node processing unit of claim 1, wherein said decoding performance values comprise a bit error rate (paragraph 46) evaluated for a given signal-to-noise ratio (a signal-to-noise ratio would always be necessarily present in a bit error rate evaluation).
As per claim 8:	Yen further teaches the elementary check node processing unit of claim 1, wherein said check node processing unit is configured to exchange two or more variable node messages with at least one variable node processing unit implemented in said non-binary error correcting code decoder during a number of message exchange iterations (paragraph 7; “a plurality of iterations” necessitates at least two passes by the variable node processor 304 as shown in Fig. 3), the elementary check node processing unit being configured to previously determine the number of auxiliary components (Fig. 3, 302) depending on at least one parameter chosen in a group comprising said number of message exchange iterations (paragraph 48), an algebraic structure of construction of said non-binary error correcting code, a signal-to-noise ratio, one or more of a first predefined number of components of the first message or a second predefined number of components of the second message, and a position of the elementary check node processor within said check node processing unit.

Claims 3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutillon in view of Yen in view of Varnica et al (US Pat. 8,429,483; hereinafter referred to as Varnica). 
As per claim 3:	Boutillon further teaches the elementary check node processing unit of claim 1, the calculation unit being configured to determine each auxiliary component among said auxiliary components from a component comprised in said first message and a component comprised in said second message (page 1, left column and Fig. 1; candidate values in Fig. 1 are determined from input messages U and V), an auxiliary component further comprising an auxiliary symbol (page 1, left column, steps 1-2).
	Not explicitly disclosed is wherein said first message comprises a first predefined number of components and said second message comprises a second predefined number of components, each component of the first message and of the second message comprising a symbol and a reliability metrics associated with said symbol.  However, Varnica in an analogous art teaches a component message comprising any of a symbol and reliability metrics (col. 10, lines 7-11).  
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a symbol and a reliability metrics associated with said symbol to represent a message in Boutillon et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so was well-known as suggested by Varnica.
As per claim 6:
	Boutillon further teaches the elementary check node processing unit of claim 3, wherein the first given number of components and the second given number of components are equal (page 1, left column, m components: U=[U(1), U(2), ..., U(nm)]).
As per claim 7:	Boutillon et al teach the elementary check node processing unit of claim 3.  Not explicitly disclosed is wherein said first given number of components and said second given number of components are different.  However, Varnica in an analogous art teaches that a message component may comprise any of a number of elements (col. 10, lines 7-11).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to include any of the components described by Varnica as the message components of Boutillon.  Including a different number of components would have been obvious to try because there were only a finite number of combinations of ways to describe a message, and including a different number of components would not have changed the principle of operation while producing expected results. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutillon in view of Yen in view of Boutillon et al. (“Simplified check node processing in nonbinary LDPC decoders”, hereinafter referred to as Boutillon2).
As per claim 9:	Boutillon et al teach the elementary check node processing unit of claim 1.  Not explicitly disclosed is wherein the elementary check node processing unit is implemented in said check node processing unit according to a forward-backward architecture.  However, Boutillon2 in an analogous art teaches implementing an elementary check node processing unit according to a forward-backward architecture (Fig. 7).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the elementary check node processing unit of Boutillon according to a forward-backward architecture.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known way to implement an elementary check node processing unit, and was easily modified to implement different code rates (page 205, section D, last sentence).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art are generally directed to min-sim belief propagation algorithms for non-binary LDPC codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111